DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species 3 in the reply filed on 7/29/2022 is acknowledged.  Applicant’s traverse of the requirement for election of species is noted, asserting that there is no serious burden on the examiner to examine all claims.  The traverse has been carefully considered, but is not persuasive because the reasons proffered do not appear germane to the propriety of a requirement for election of species.  The sections of the manual cited relate to restriction, not a requirement for election of species, which is clearly covered in section 808.01(a). Once the claims are determined to be directed to mutually patentable inventions and the Office requires an election of species, a persuasive traverse is an admission on the requirement that applicant does not find the claimed species are patentable, one over the other.  Having not done so, the reasons presented are not persuasive.  Applicant is not entitled to examination of multiple independent inventions in one application.  Moreover, examination of the independent inventions herein would clearly present a burden because the searches will not be coextensive.  Accordingly, the requirement is repeated and made final.  Species 2-6 will be combined if applicant will stipulate that they are obvious over each other.  Claims 10-14 are not part of Species 3 and withdrawn from consideration.
	The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (US 4,135,286).
Re 1. 	Wright discloses
a planar substrate plate (13); and
a toroidal portion (Both shell 10 and 11 components are substantially the same length. Top end component 12 and bottom end component 13 cooperate with the shell components 10 and 11 to define a toroidal volume 14 having a substantially rectangular cross section.  The target assembly 1 has a toroidal shape and is comprised of a plurality of generally cylindrical components.) extending from a top surface of the plate; wherein the toroidal portion reduces non-uniform erosion against the plate during a sputtering process (since Wright discloses all the claimed structures, it must be capable of reducing the toroidal portion from non-uniform erosion against the plate during a sputtering process).
	Re 2. 	Wright discloses that the plate and the toroidal portion form a unitary body (The inner shell 10 and outer shell 11 are arranged in a concentric fashion on bottom end member 13 and the inner shell 10 and outer shell 11 are welded to the bottom end 13).
	Re 3. 	Wright discloses that the toroidal portion is defined by a smooth and continuous sidewall (as shown in Fig. 1, all surfaces have smooth and continuous sidewall).

Re 4. 	Wright discloses that the toroidal portion is defined by at least two connecting sidewall portions (The inner shell 10 and outer shell 11 are arranged in a concentric fashion on bottom end member 13 and the inner shell 10 and outer shell 11 are welded to the bottom end 13).
	Re 5. 	Wright discloses that the toroidal portion includes a tube that terminates at the plate (The inner shell 10 and outer shell 11 are arranged in a concentric fashion on bottom end member 13 and the inner shell 10 and outer shell 11 are welded to the bottom end 13.  See Fig. 1).
	Re 6. 	Wright discloses that a sidewall of the toroidal portion defines the tube (since 14 has a toroidal volume, it must define a tube), the sidewall being tapered toward the plate (since 14 has a toroidal volume, the sidewall being tapered toward the plate).
	Re 7. 	Wright discloses that the plate (13) includes at least one edge defining the plate ( vertical surfaces of 13 meets top and bottom surfaces to define edges), the plate being continuous between the at least one edge (top and bottom surfaces of 13 are continuous).
	Re 8. 	Wright discloses that the toroidal portion is removed a distance from an edge of the plate (a toroidal volume 14 is removed from the thicknesses of 10 and 13).
Re 9. 	Wright discloses that the plate and the toroidal portion are formed from copper (Top end component 12 and bottom end component 13 cooperate with the shell components 10 and 11 to define a toroidal volume 14 having a substantially rectangular cross section. These components are fabricated from a ductile metallic material.  It is inherent that the components are capable of formed from copper, since copper is a ductile metallic material).
Re 15. 	Wright discloses that the sputtering target is formed from additive manufacturing (the patentability of elected claims are drawn to an apparatus, not a method (additive manufacturing)).

Re 16. 	Wright discloses that the toroidal portion is operable to obtain a uniform magnetic field at the sputtering target during the sputtering process (since Wright discloses all the claimed limitations, it must be capable of obtaining a uniform magnetic field at the sputtering target during the sputtering process).
	Re 17. 	Wright discloses that the toroidal portion includes inner and outer diameters (diameters of the shell components 10 and 11) that are relative to a magnetic field applied to the sputtering target during the sputtering process (since Wright discloses all the claimed limitations, inner and outer diameters relative to a magnetic field applied to the sputtering target during the sputtering process).
	Re 18. 	Wright discloses that the sputtering target is capable of greater than 65% consumption (since Wright discloses all the claimed limitations, it must be capable of greater than 65% consumption).
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726